Citation Nr: 1207291	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983, and from February 1986 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to a TDIU.

The RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before a Decision Review Office (DRO) at the RO in June 2004, and before the undersigned Veterans Law Judge (VLJ) in February 2009.  Transcripts of both hearings are of record.

This case was previously before the Board in October 2007, November 2008, and August 2010.  In October 2007 and November 2008, the Board remanded the TDIU claim for further development.  In August 2010, the Board found that the Veteran was not entitled to TDIU on a schedular basis.  However, the Board also remanded the issue of entitlement to a TDIU on an extraschedular basis for referral to the Director of Compensation and Pension for initial consideration.  The record reflects that this matter was considered in a May 2011 administrative review.  All other development directed by the Board's remands appears to have been completed.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that other issues have been addressed in the previous adjudications, some of which will be referenced below.  However, with the exception of the present appeal for a TDIU on an extraschedular basis, all of these other claims have been formally adjudicated and/or otherwise resolved, and are no longer before the Board for appellate consideration.
FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for myositis of the posterior cervical muscles, evaluated as 30 percent disabling; and left hand scar, evaluated as noncompensable (zero percent).

3.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2003, which is clearly prior to the April 2003 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in October 2007, January 2009, and March 2010, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his present TDIU claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this appeal, to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2004 and February 2009 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  In short, these duties were not applicable to the February 2009 Board hearing.  Moreover, the Veteran has not otherwise identified any error or prejudice with respect to this hearing.

The Board acknowledges that the holding of Bryant, supra, is applicable to the June 2004 DRO hearing.  Here, during the hearing, it does not appear that the DRO specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's TDIU claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate this claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his TDIU claim.  Further, the DRO did ask questions during the hearing to clarify the Veteran's contentions as to this claim, as well as his medical treatment history.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination in December 2007 which included findings as to the current nature and severity of his service-connected disabilities.  No inaccuracies or prejudice is demonstrated with respect to this examination, nor has the Veteran indicated either of his service-connected disabilities have increased in severity since this examination.  See VAOPGCPREC 11-95.  As detailed below, the Board concludes that the findings of this examination, combined with the other evidence of record, are sufficient for an equitable adjudication of the Veteran's present TDIU claim.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran's claim of entitlement to a TDIU on an extraschedular basis must be denied.

The Veteran essentially contends that he is unable to secure substantially gainful employment due to his service-connected disabilities.  For example, he indicated at his June 2004 DRO hearing that his service-connected myositis of the posterior cervical muscles and left hand disabilities make it impossible for him to drive a truck; because of weakness and cramping of the hand he cannot hold the steering wheel.  See DRO Hearing Transcript (D-Tr.), p. 13.  He has also submitted lay statements in support of his contention that he is unemployable, at least in part, due to his service-connected disability at that time.  See; lay statements from PRT (undated), TW (February 2002), DW (February 2002), former employer (February 2002), JJS (undated), and JG (undated).   

In August 2003 the Veteran underwent a psychological assessment.  At that time he reported that following military service he was employed in several jobs from 1996 to 2001 including security, sales, and truck driving.  He disclosed that he was dismissed from working as a truck driver in 2001 due to safety issues associated with his physical limitations.  He reported that since that time he has "hustled" attempting to earn money where he could.  He also stated that he was employed by VA through vocational rehabilitation for a short time, but his legs interfered with his ability to work. 

The record also reflects that the Veteran has not worked since 2001.  He last worked as a truck driver.  See Board Hearing Transcript, (B-Tr.), p. 14.  He has ten years of formal education and a General Equivalency Diploma (GED), he has also taken some college courses. 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, as mentioned in the Introduction, the Board previously determined in August 2010 that the Veteran was not entitled to consideration of a TDIU on an schedular basis.  Then, as now, the Veteran is service-connected for myositis of the posterior cervical muscles, evaluated as 30 percent disabling; and left hand scar, evaluated as noncompensable.  As such, his overall combined rating is 30 percent.  See 38 C.F.R. § 4.25.  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Accordingly, as detailed in the Introduction, the Board determined in August 2010 that the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  In May 2011, the Director of Compensation and Pension Service concluded that the record did not warrant assignment of a TDIU on an extraschedular basis.  Further, the Board concurs with this determination as the preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id. 

Initially, the Board notes that the symptomatology reported by the Veteran regarding his service-connected cervical myositis and left hand scar appear consistent with the relevant schedular criteria.  Thus, it appears that the schedular criteria accurately reflects the symptomatology of these disabilities.  Indeed, the Board previously determined in November 2008 that the Veteran's service-connected cervical myositis did not warrant consideration of an extraschedular rating.

The Board acknowledged that a VA examiner in April 2003 diagnosed myositis, posterior cervical muscles and opined that the condition severely impacts the employment of the Veteran.  However, there is nothing in the record that the reflects this impact is beyond what is contemplated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) , 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

The Board also notes that the December 2007 VA examiner noted that at that time there was no evidence that the Veteran's cervical spine problem produced incapacitating episodes.  When asked to describe the extent to which functional impairment solely as a result of service-connected disability renders the Veteran unable to perform activities of daily living, the examiner responded that this could not be answered without resort to mere speculation.  Further, when asked to indicate any effect of any service-connected disability has on interference with the Veteran's occupation and the need for frequent periods of hospitalization, the examiner noted that at that time he could not detect any evidence of "such a condition."  In addition, examination of the left hand revealed a well-healed scar in the palm with no evidence of swelling, redness or information.  He had full range of motion.  Although there was some weakness of grip strength as compared to the right, he was able to make a fist.  X-rays of the left hand were within normal limits.  The clinical impression was normal left hand.  Simply put, the findings of this examination does not indicate he has the type of impairment from his service-connected cervical myositis and/or left hand scar that would render him unable to obtain and/or maintain substantially gainful employment.

The Board further notes that the record reflects that the Veteran's functional and occupational impairment is due primarily to nonservice-connected disabilities.  For example, the records from the SSA indicate that disability benefits were awarded by that agency based upon nonservice-connected degenerative disc disease of the lumbar spine and psychiatric problems.  The medical record also reflects treatment for conditions such as the left shoulder and chronic obstructive pulmonary disease (COPD).  Moreover, the Veteran has emphasized his difficulty with ambulation, to include his knees/legs giving out on him.  However, by the November 2008 decision, the Board determined that service connection was not warranted for a left knee disability, a right knee disability, a right hip disability, or paraplegia, claimed as loss of use of the lower extremities.  Additionally, while the Board determined that service connection was warranted for a surgical scar of the left hand, implicit in this determination was that no other chronic disability of the left hand was present at that time.  This is supported by the fact that the Veteran was seeking service connection for a left hand disability, and service connection was only established for a residual surgical scar.  

The Board also reiterates that the Court has found that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Moreover, even if a claimant has such impairment, it must be due to service-connected disability in order for TDIU to be established; i.e., nonservice-connected disabilities are not for consideration in determining whether a claimant is entitled to a TDIU.

In this case, the record reflects that the Veteran's unemployability is primarily due to his nonservice-connected disabilities.  Although he does experience some degree of occupational impairment due to his service-connected disabilities, the record indicates that such impairment is adequately reflected by his current schedular evaluations.  Given the lack of objective evidence showing unusual disability not contemplated by the rating schedule and the absence of any increase in symptomatology, the Board concludes that the criteria for TDIU on an extraschedular basis are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In view of the foregoing, the Board concurs with the 2011 findings from the Director of Compensation and Pension services, and finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


